                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 3/18/2020
 -------------------------------------------------------------- X
 CHRISTOPHER REINECK,                                           :
                                                                :
                                              Plaintiff,        :
                                                                :    19-CV-5470 (VEC)
                            -against-                           :
                                                                :          ORDER
 MONTEFIORE MEDICAL CENTER and                                  :
 JACK D. WEILER HOSPITAL OF THE                                 :
 ALBERT EINSTEIN COLLEGE OF MEDICINE, :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 18, 2020, this Court received notification from Magistrate Judge

Aaron that the parties reached an agreement in principle resolving all issues;

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

        Within 15 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement

and must be filed within 15 days. Any request filed after 15 days or without a showing of good

cause may be denied solely on that basis.

        Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 15-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a




                                                   Page 1 of 2
request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).



SO ORDERED.
                                                      _________________________________
Date: March 18, 2020                                        VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                            Page 2 of 2
